The plaintiff brought suit to recover damages for alleged breach of a written contract under the terms of which the plaintiff was to furnish the defendants certain seed potatoes, fertilizer, barrels, and sufficient poison for the crop, and the defendants were to cultivate, tend, and gather the crop at maturity and make delivery thereof to the plaintiff at Elizabeth City "at such time in June, 1927, between the 5th and 15th, that the potatoes turn or yield fourteen to one, said digging in any event to be between said dates, except as otherwise provided." The defendants denied the material allegations of the complaint and set up *Page 799 
a counterclaim. In response to the issues the jury found that the defendants had failed to comply with the contract, that the breach had not been waived by the plaintiff, and assessed damages both for the plaintiff and for the defendants on their counterclaim.
In our examination of the record we have discovered no reversible error.
No error.